                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Robert Markle,                          )            JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:19-cv-00126-DSC
                                         )
                   vs.                   )
                                         )
 Andrew Saul,                            )
                                         )
                Defendant.               )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 7, 2020 Order.

                                                January 7, 2020
